Citation Nr: 1747458	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-30 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran attended a November 2013 hearing by a Decision Review Officer at the RO in Muskogee, Oklahoma, to discuss his appeal.  A summary of the informal conference is of record.  

The Board notes that in an August 2017 statement, the Veteran's representative mentions that the Veteran's rating for his service-connected bilateral skin condition is on appeal.  In an October 2015 rating decision, during the course of the current appeal, the RO granted the Veteran's service connection claim for a bilateral foot condition with a compensable rating.  The decision represented a full and final determination of the appeal.  

This appeal was remanded by the Board in July 2015 and is now ready for adjudication.

This appeal is comprised of paper files, documents contained in the Virtual VA paperless claims processing system, and documents contained in the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDING OF FACT

The Veteran's bilateral pes planus was noted when the Veteran was examined for enlistment, and there was not a worsening of the condition during active duty.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  

The Board notes that this appeal was previously remanded by the Board in July 2015 to obtain treatment records and an initial VA examination.  The Veteran received a VA examination and opinion in September 2015.  Additionally, additional treatment records were associated with the claims file.  Thus, the Board is now satisfied there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection

The Veteran is seeking service connection for bilateral pes planus, which he asserts is related to his active duty service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Based on the evidence as detailed below, the Veteran's claim is denied.

As an initial matter, the Board notes that the Veteran is not entitled to the presumption of soundness.  During his enlistment examination for his active duty service, the physician noted that the Veteran had mild, symptomatic pes planus.  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment was not aggravated by such service.  38 C.F.R. § 3.304 (2016).  

A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.

For preexisting injury or diseases noted on examination into active service, the claimant has the burden of showing, to an equipoise evidentiary standard, that the condition increased in severity during his active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (explaining "[u]nder section 1153, however, the appellant bears the burden of showing that his preexisting condition worsened in service.").  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).
Therefore, the Veteran has the burden of showing that his condition increased in severity during service.

Next, the evidence does not indicate that the Veteran's observed pes planus worsened in severity during active duty service.  Namely, the service treatment records do not reflect complaints of or treatment for pes planus while in service.  Moreover, the Veteran's separation examination fails to note pes planus.  In fact, during an October 2002 retention examination for the Army Reserve, a physician noted that the Veteran had mild, asymptomatic pes planus.  If the Veteran's pes planus had indeed increase in severity, the Board would have expected that the Veteran's pes planus would be symptomatic, not asymptomatic.

As part of these claims, the Board acknowledges the Veteran's statements regarding an increase in the severity of his disability during service.  In this regard, while the Veteran is generally not competent to diagnose medical disorders, he is competent to testify about the presence of observable symptomatology of his pes planus, as it is readily observable.  Statements about worsening symptoms may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, the Board determines that the Veteran's statements are insufficient alone to demonstrate a worsening in condition.  During his hearing at the RO, the Veteran stated that he didn't even know that he had flat fleet when he entered service and that he never had problems until he started wearing combat boots.  He further stated that he started having pain in service that was continuous and never resolved.  The Veteran explained the absence of treatment for his pes planus prior to 2011 as the result of a lack of insurance.  The Board notes that the Veteran submitted claims for other VA benefits prior to claiming the issues on appeal.  Thus, the Veteran was aware of the VA benefits system, and had the Veteran been experiencing this condition since service, it is intuitive that he would have submitted claims for the disorder at that time.  

Finally, the Board acknowledges the medical opinions provided by private physicians and a VA examiner.  In a November 2013 statement, one of the Veteran's medical providers stated that the Veteran's bilateral pes planus was aggravated beyond normal progression due to the combat boots he wore in service.  In a note dated the same month, another medical provider offered the exact same statement.  However, the Board assigns the opinions low probative value because neither medical provider provided any rationale.  Moreover, these statements were based substantially on the Veteran's own statements which, as noted above, the Board has found insufficient by themselves to support service connection.  

In contrast to those medical providers, the September 2015 VA examiner opined that the Veteran's bilateral pes planus was less likely than not related to service.  The examiner reasoned that there was no evidence in the service treatment records to indicate that a chronic condition developed as well as a lack of post-service evidence to indicate a continuity of symptoms.  The examiner stated that the first evidence presented of a worsening of bilateral pes planus symptoms was not until October 2011.  As the examiner provided a well-reasoned rationale for his conclusion that was based on a review of the evidence of record, the Board finds that the examiner's opinion offers significantly more probative value than either private opinion.   

In considering this appeal, consideration has been given to the Veteran's statements relating his claimed disability to military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Although the Veteran is competent to testify that he suffers from the symptoms of the claimed disability, he is not competent to provide a medical opinion linking this disability with his military service.  Such medical diagnoses and nexuses do not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  

Therefore, as the Veteran's bilateral pes planus was noted during service and the Board finds that the weight of the competent evidence demonstrates that his condition has not worsened in severity during service, service connection is not warranted.  

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral pes planus is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


